Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/406,534 filed on 08/19/2021.  Claims 1-20 are pending in the application.

Specification
2.  The disclosure is objected to because of the following informalities: the cross-reference information must be updated by including information about issued patent/s.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuan et al. (U.S. Patent 7,477,073 B1).
4. As to claim 1 Tuan discloses an integrated circuit (col.1, ll.8-10), comprising:
programmable logic circuitry (programmable logic device/PLD 300 – Abstract; Fig.3) that is configurable to implement a circuit design using a first configuration image (if the specified performance parameters are met, based on partitioning of programmable logic device/PLD 300 into a power-optimized  first partition 310a  and power-optimized  second partition 310b, as tested in Step 405, the design is converted into a configuration bitstream in a well-known manner (Step 407); the configuration bitstream is then used to configure the PLD 300 by setting various on-chip configuration memory cells to desired states that cause the PLD's resources to implement the user design embodied by the configuration data (Step 408)(configurable to implement a circuit design using a first configuration image) - col.5, ll.28-67; col.6, ll.1-65; Figs.3-4), wherein the programmable logic circuitry is reconfigurable to implement the circuit design using a second configuration image that is different than the first configuration image in response to restarting the integrated circuit (if the specified performance parameters are not met, as tested in Step 405, then some of the logic embodied by the user design is re-allocated from the resources of the power-optimized first partition 310a to the resources of performance-optimized second partition 310b (Step 406)(the programmable logic circuitry is reconfigurable), and the place and route process is repeated according to the re-allocation of logic performed in step 406 (Step 403), and the configuration bitstream is then used to configure the PLD 300 by setting various on-chip configuration memory cells to desired states that cause the PLD's resources to implement the user design embodied by the configuration data (Step 408)(configurable to implement a circuit design using a second configuration image that is different than the first configuration image in response to restarting the integrated circuit) - col.5, ll.28-67; col.6, ll.1-65; Figs.3-4).
5. As to claims 2-3 Tuan recites:
Claim 2 The integrated circuit, wherein: the first configuration image configures a first portion of the programmable logic circuitry as a quiet region and configures a second portion of the programmable logic circuitry as a toggling region (col.1, ll.51-67; col.2, ll.1-2; col.2, ll.24-34; col.5, ll.28-40; col.16, ll.23-39; Fig.3); and the second configuration image reconfigures the first portion of the programmable logic circuitry as the toggling region and reconfigures the second portion of the programmable logic circuitry as the quiet region (col.5, ll.28-67; col.6, ll.1-65; Figs.3-4);
Claim 3 The integrated circuit, wherein the first configuration image configures a first portion of the programmable logic circuitry as a quiet region and configures a second portion of the programmable logic circuitry as an unused region (col.1, ll.51-67; col.2, ll.1-2; col.2, ll.24-34; col.5, ll.28-40; col.16, ll.23-39; Fig.3); and the second configuration image reconfigures the first portion of the programmable logic circuitry as the unused region and reconfigures the second portion of the programmable logic circuitry as the quiet region (col.5, ll.28-67; col.6, ll.1-65; Figs.3-4).
6.  Claims 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borer et al. (U.S. Patent 7,181,703 B1).
7. As to claims 11 and 19 Borer describes: 
Claim 11 An integrated circuit (Abstract), comprising:
programmable logic circuitry (col.4, ll.32-42) that is configurable to implement a circuit design using a first configuration image generated using a first random fitter seed (a circuit design for a programmable circuit can be automatically compiled using multiple random starting placements, or seeds; all seed values are random, and there is no best seed for a circuit design; placement and routing (herein called "fitter") to choose physical locations and wires for implementing the circuit; one input parameter that can be swept during the compilations is the seed value for placement; a seed value refers to a randomly defined initial placement of the user circuit design (circuit design using a first configuration image); the fitter tool can begin to place a user circuit design at numerous initial solution/s on the target device – col.1, ll.47-59; col.2, ll.25-33; col.4, ll.51-60), wherein the programmable logic circuitry is reconfigurable to implement the circuit design using a second configuration image that is different than the first configuration image and that is generated using a second random fitter seed that is different than the first random fitter seed (if at step 115 a criteria is not met process returns to 112 for the next configuration by applying second configuration parameter values that include a second random fitter seed/second seed value for placement and routing - col.4, ll.44-67; col.5, ll.1-16; col.9, ll.1-17; Fig.1);
Claim 19 An integrated circuit (Abstract), comprising:
programmable logic circuitry (col.4, ll.32-42) that is configurable to implement a circuit design using a first configuration image generated using a first random fitter seed (a circuit design for a programmable circuit can be automatically compiled using multiple random starting placements, or seeds; all seed values are random, and there is no best seed for a circuit design; placement and routing (herein called "fitter") to choose physical locations and wires for implementing the circuit; one input parameter that can be swept during the compilations is the seed value for placement; a seed value refers to a randomly defined initial placement of the user circuit design (circuit design using a first configuration image); the fitter tool can begin to place a user circuit design at numerous initial solution/s on the target device – col.1, ll.47-59; col.2, ll.25-33; col.4, ll.51-60), 
wherein placement of the first configuration image in the programmable logic circuitry is based on a first random fitter seed (one input parameter that can be swept during the compilations is the seed value for placement; a seed value refers to a randomly defined initial placement of the user circuit design (circuit design using a first configuration image); the fitter tool can begin to place a user circuit design at numerous initial solution/s on the target device – col.1, ll.47-59; col.2, ll.25-33; col.4, ll.51-60), wherein the programmable logic circuitry is reconfigurable to implement the circuit design using a second configuration image that is different than the first configuration image and that is generated using a second random fitter seed that is different than the first random fitter seed (if at step 115 a criteria is not met process returns to 112 for the next/second configuration by applying second configuration parameter values that include a next/second random fitter seed/second seed value for placement and routing - col.4, ll.44-67; col.5, ll.1-16; col.9, ll.1-17; Fig.1), and wherein placement of the second configuration image in the programmable logic circuitry is based on a second random fitter seed that is different than the first random fitter seed (the next/second configuration is obtained by applying/based second configuration parameter values that include a next/second random fitter seed/second seed value for placement and routing - col.4, ll.44-67; col.5, ll.1-16; col.9, ll.1-17; Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable by Tuan in view of Vaisband et al. (U.S. Patent 9,785,161).
With respect to claim 4 Tuan does not explicitly describe the integrated circuit, wherein the first configuration image configures a first conductive routing path in the programmable logic circuitry to convey a first amount of current and configures a second conductive routing path in the programmable logic circuitry to convey a second amount of current that is less than half of the first amount of current; and the second configuration image reconfigures the first conductive routing path in the programmable logic circuitry to convey the second amount of current and reconfigures the second conductive routing path in the programmable logic circuitry to convey the first amount of current.
As to claim 4 Vaisband in combination with Tuan recites the integrated circuit, wherein the first configuration image configures a first conductive routing path in the programmable logic circuitry to convey a first amount of current and configures a second conductive routing path in the programmable logic circuitry to convey a second amount of current that is less than half of the first amount of current; and the second configuration image reconfigures the first conductive routing path in the programmable logic circuitry to convey the second amount of current and reconfigures the second conductive routing path in the programmable logic circuitry to convey the first amount of current (col.3, ll.8-31; col.9, ll.62-67; col.10, ll.1-67; col.11, ll.1-8; col.11, ll.41-67; col.12, ll.1-3; col.12, ll.40-51; col.16, ll.7-17; col.19, ll.44-67). 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Vaisband’s teaching regarding the integrated circuit, wherein the first configuration image configures a first conductive routing path in the programmable logic circuitry to convey a first amount of current and configures a second conductive routing path in the programmable logic circuitry to convey a second amount of current that is less than half of the first amount of current; and the second configuration image reconfigures the first conductive routing path in the programmable logic circuitry to convey the second amount of current and reconfigures the second conductive routing path in the programmable logic circuitry to convey the first amount of current to modify Tuan’s invention by efficiently managing power conversion and regulation resources to supply high quality power with minimum energy losses within the integrated circuit (col.1, ll.38-67).
9.  Claims 5-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Tuan in view of Borer.
With respect to claims 5-10 and 18 Tuan does not explicitly describe the integrated circuit, wherein the first configuration image is generated using a first random fitter seed, and the second configuration image is generated using a second random fitter seed.
As to claims 5-10 and 18 Borer in combination with Tuan discloses:
Claims 5-7 The integrated circuit, wherein the first configuration image is generated using a first random fitter seed (col.1, ll.47-59; col.2, ll.25-33; col.4, ll.51-60), and the second configuration image is generated using a second random fitter seed (col.4, ll.44-67; col.5, ll.1-16; col.9, ll.1-17; Fig.1);
Claims 8-10, 18 The integrated circuit, wherein the first configuration image is generated using a first random fitter seed to perform place and route (col.1, ll.47-59; col.2, ll.25-33; col.4, ll.51-60), and the second configuration image is generated using a second random fitter seed that is different than the first random fitter seed to perform place and route (col.4, ll.44-67; col.5, ll.1-16; col.9, ll.1-17; Fig.1).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Borer’s teaching regarding the integrated circuit, wherein the first configuration image is generated using a first random fitter seed, and the second configuration image is generated using a second random fitter seed to modify Tuan’s invention by using multiple random starting placements/seeds to automatically compile the circuit design for the programmable circuit, thereby reducing the error in the measurement and making the results more accurate (col.2, ll.26-33).
10.  Claims 12-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Borer in view of Tuan.
With respect to claims 12-13, 15-17 and 20 Borer does not explicitly describe the integrated circuit, wherein: the first configuration image configures a first portion of the programmable logic circuitry as a quiet region and configures a second portion of the programmable logic circuitry as a toggling region; and the second configuration image reconfigures the first portion of the programmable logic circuitry as the toggling region and reconfigures the second portion of the programmable logic circuitry as the quiet region.
	As to claims 12-13, 15-17 and 20 Tuan in combination with Borer teaches:
Claims 12 and 20 The integrated circuit, wherein: the first configuration image configures a first portion of the programmable logic circuitry as a quiet region and configures a second portion of the programmable logic circuitry as a toggling region (col.1, ll.51-67; col.2, ll.1-2; col.2, ll.24-34; col.5, ll.28-40; col.16, ll.23-39; Fig.3); and the second configuration image reconfigures the first portion of the programmable logic circuitry as the toggling region and reconfigures the second portion of the programmable logic circuitry as the quiet region (col.5, ll.28-67; col.6, ll.1-65; Figs.3-4);
Claim 13 The integrated circuit, wherein the first configuration image configures a first portion of the programmable logic circuitry as a quiet region and configures a second portion of the programmable logic circuitry as an unused region (col.1, ll.51-67; col.2, ll.1-2; col.2, ll.24-34; col.5, ll.28-40; col.16, ll.23-39; Fig.3); and the second configuration image reconfigures the first portion of the programmable logic circuitry as the unused region and reconfigures the second portion of the programmable logic circuitry as the quiet region (col.5, ll.28-67; col.6, ll.1-65; Figs.3-4);
Claim 15 The integrated circuit, wherein the first configuration image has a first usage coverage region on the integrated circuit; and the second configuration image has a second usage coverage region on the integrated circuit that is different than the first usage coverage region (col.5, ll.28-67; col.6, ll.1-65; Figs.3-4);
 Claims 16-17 The integrated circuit, wherein the first configuration image has a first set of unused or quiet regions, and wherein the second configuration image has a second set of unused or quiet regions that is at least partially nonoverlapping with the first set of unused or quiet regions (col.1, ll.51-67; col.2, ll.1-2; col.2, ll.24-34; col.5, ll.28-67; col.6, ll.1-65; col.16, ll.23-39; Figs.3-4).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Tuan’s teaching regarding the integrated circuit, wherein: the first configuration image configures a first portion of the programmable logic circuitry as a quiet region and configures a second portion of the programmable logic circuitry as a toggling region; and the second configuration image reconfigures the first portion of the programmable logic circuitry as the toggling region and reconfigures the second portion of the programmable logic circuitry as the quiet region to modify Borer’s invention by utilizing a heterogeneous architecture of the programmable logic circuitry to reduce power consumption of its active resources (col.1, ll.62-67; col.2, ll.1-34).
11.  Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable by Borer in view of Vaisband.
With respect to claim 14 Borer does not explicitly describe the integrated circuit, wherein the first configuration image configures a first conductive routing path in the programmable logic circuitry to convey a first amount of current and configures a second conductive routing path in the programmable logic circuitry to convey a second amount of current that is less than half of the first amount of current; and the second configuration image reconfigures the first conductive routing path in the programmable logic circuitry to convey the second amount of current and reconfigures the second conductive routing path in the programmable logic circuitry to convey the first amount of current.
As to claim 14 Vaisband in combination with Borer recites the integrated circuit, wherein the first configuration image configures a first conductive routing path in the programmable logic circuitry to convey a first amount of current and configures a second conductive routing path in the programmable logic circuitry to convey a second amount of current that is less than half of the first amount of current; and the second configuration image reconfigures the first conductive routing path in the programmable logic circuitry to convey the second amount of current and reconfigures the second conductive routing path in the programmable logic circuitry to convey the first amount of current (col.3, ll.8-31; col.9, ll.62-67; col.10, ll.1-67; col.11, ll.1-8; col.11, ll.41-67; col.12, ll.1-3; col.12, ll.40-51; col.16, ll.7-17; col.19, ll.44-67). 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Vaisband’s teaching regarding the integrated circuit, wherein the first configuration image configures a first conductive routing path in the programmable logic circuitry to convey a first amount of current and configures a second conductive routing path in the programmable logic circuitry to convey a second amount of current that is less than half of the first amount of current; and the second configuration image reconfigures the first conductive routing path in the programmable logic circuitry to convey the second amount of current and reconfigures the second conductive routing path in the programmable logic circuitry to convey the first amount of current to modify Borer’s invention by efficiently managing power conversion and regulation resources to supply high quality power with minimum energy losses within the integrated circuit (col.1, ll.38-67).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NAUM LEVIN/           Primary Examiner, Art Unit 2851